DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a substantially cylindrical portion with one or more chamfers about the longitudinal axis to form a rotational asymmetric end portion; and wherein the ejector lock is configured with one or more complementary chamber cuts to form a complementary rotational asymmetric end portion” as recited in claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words which is not assisting readers in quickly deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The reference character “404” has been used to refer to “outer plunger rod part on page 30, line 26 and “outer plunger rod” on page 30, line 18.
The reference characters “1110” on page 36, lines 23-24 and “1130” on page 36, lines 26-27 are both referring to “the first contact member sensor”.
Regarding page 37, line 22, the phrase “Fig. 6b” appears to be amended to recite “Fig. 16b” since the reference character “908” appears in “Fig. 16b”.
Appropriate correction is required.
Claim Objections
Claims 1, 18, 19, 21-25 and 28-33 are objected to because of the following informalities:  

Regarding claim 18, line 2, the limitation “an ejector support face” appears to  amended to recite “the ejector support face” in order to refer to “an ejector support face” recited in claim 1, line 11.
Claim 19 recites the limitation “the ejector rod” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, lines 1-2, the limitation “one or more of the cut-outs and the cogs” appears to be amended to recite “one or more of the ejector cut-outs and the ejector cogs” in order to refer to same limitation consistently in all the claims.
Regarding claim 22, line 1, the limitation “the one or more cut-outs” appears to be amended to recite “the one or more ejector cut-outs” in order to refer to same limitation consistently in all the claims.
Regarding claim 22, line 2, the limitation “the one or more cogs” appears to be amended to recite “the one or more ejector cogs” in order to refer to same limitation consistently in all the claims.
Regarding claim 23, line 1, the limitation “ejector cogs and lock cogs” appears to be amended to recite “the one or more ejector cogs and the one or more lock cogs” in order to refer to same limitation consistently in all the claims.
Regarding claim 24, lines 1-2, the limitation “an ejector rod” appears to be amended to recite “the ejector rod” in order to refer to “an ejector rod” recited in claim 20, lines 1-2. 
Claim 25 recites the limitation “the bore” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 29 recites the limitation “the first angular position” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 30, line 3, the limitation “an ejector lock guide pin” appears to be amended to recite “the ejector lock guide pin” in order to refer to “an ejector lock guide pin” recited in claim 28, line 2.
Claim 30 recites the limitation “the outer plunger rod” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 30, line 4, the limitation “a plunger rod track” appears to be amended to recite “the plunger rod track” in order to refer to “a plunger rod track” recited in claim 28, line 2.
Claim 30 recites the limitation “the plunger rod front end” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “the second angular position” in last line. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “the first angular position” in last line. There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation “the outer plunger rod” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation “the plunger rod distal rim” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation “the second angular position” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation “the motor” in line 2. There is insufficient antecedent basis for this limitation in the claim.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 5, the limitation “with at least one cartridge retention member” renders claim indefinite because the claim is unclear regarding whether “a cartridge receiver”, “a cartridge receiver compartment” or “a cartridge assembly” comprises at least one cartridge retention member. For examination purposes, examiner construes that “a cartridge receiver” comprises “with at least one cartridge retention member”. Claim 1 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim is amended to correctly identify which structure comprises “at least one cartridge retention member”. 
Claims 18-33 being dependent on claim 1 are also rejected.

Regarding claim 20, the limitation “an ejector rod configured with one or more ejector cut-outs” in lines 2-3 and “the ejector lock is configured with one or more ejector lock cogs” renders the claim indefinite because the claim is unclear regarding whether 

Regarding claim 24, line 2, the limitation “ejector rod configured with a substantially cylindrical portion” renders the claim indefinite because the claim is unclear regarding whether the ejector rod being a substantially cylindrical shape is positively claimed as a part of invention. For examination purposes, examiner construes that the ejector rod is having a substantially cylindrical portion.

Regarding claim 24, the original disclosure is unclear whether one or more chamfers and one or more complementary chamfer cuts are same as ejector cogs and ejector lock cut-outs respectively because according to figures 14a-14d, the drawings do not show any additional chamfers and chamfer cuts. The original disclosure also do not describe if chamfers and chamfer cuts are same or different from ejector cogs and ejector lock cut-outs. For examination purposes, examiner construes chamfer cuts same as the ejector cogs and the complementary chamfer cuts same as ejector lock cut-outs.

Regarding claim 27, lines 2-3, the limitation “and arranged on or in the cartridge receiver or a member rigidly coupled to the cartridge receiver and at the ejector rod” renders the claim indefinite because the claim do not clearly define if “an angle retaining slot”, “an angle retaining guide” or both are arranged on or in the cartridge receiver or a member rigidly coupled to the cartridge receiver and at the ejection rod. Furthermore, the claim is unclear if “arranged on or in the cartridge receiver or a member rigidly coupled to the cartridge receiver and at the ejector rod” is positively claimed as a part of claimed invention. For examination purposes, examiner construes that an angle 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 19-22, 24, 25 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Plambech (WO 2015/055640 A1).
Regarding claim 1, Plambech teaches an auto injector (figure 4) for administering injection of a medicament from a cartridge (page 16, lines 9-11, “cartridge”) containing the medicament, the auto injector comprising: 
a housing 201; 
a cartridge receiver 331 with a cartridge receiver compartment (compartment inside element 331) configured to receive a cartridge assembly (entire assembly of “cartridge” on page 16, lines 9-11), with at least one cartridge retention member 338 when inserted through a cartridge receiver opening (opening at element 335 to allow cartridge insertion) along a longitudinal axis (axis parallel to element 201) in a receiving direction (a direction of moving from element 335 to element 333); 

an elongated ejector (integrated structure formed by elements 310, 210, 230 and 220) that is configured with an ejector support face (face of element 233) for supporting the cartridge or cartridge assembly (page 16, lines 9-11), a longitudinal ejector slot (slot inside element 220 formed by elements 321, 323, 324, the slot is extending longitudinally at least partially therefore the slot is construed as “a longitudinal ejector slot”) extending towards the ejector support face (face of element 233) from an ejector rest portion 220 wherein the elongated ejector (integrated structure formed by elements 310, 210, 230 and 220) is suspended to move along the longitudinal direction (at least elements 230 and 210 are axially moveable) and is spring-loaded in the direction opposite of the receiving direction (page 14, lines 6-8); and 
an ejector lock 231 supported for turning at least a fraction of a revolution and maintained in a longitudinal position relative to the housing 201; 
wherein the ejector lock 213 has an ejector lock support portion 210 that is configured to align with and slide along the longitudinal ejector slot (page 18, lines 19-25, 30-35) at a first angle and to be brought to align with the ejector rest portion 220 at a second angle (as shown in fig. 6c, element 210 can be construed to be brought to align 

Regarding claim 19, Plambech teaches wherein the ejector rod (rod formed by integrated structure formed by elements 230 and 220) comprises an ejector collar (see “EC” in figure 4 below) arranged about the ejector support face (face of element 233).

    PNG
    media_image1.png
    203
    141
    media_image1.png
    Greyscale


Regarding claim 20, Plambech teaches wherein the ejector (integrated structure formed by elements 310, 210, 230 and 220) comprises an ejector rod 210 configured with one or more ejector cut-outs (see “C” in figure 4a below, essentially referring to empty portions between elements 219 that results in formation of elongated element 219) to form one or more ejector cogs 219 between the ejector cut-outs (see “C” in figure 4a below); and wherein the ejector lock (see “L” in figure 4a below) is configured with one or more ejector lock cogs (see “LC” in figure 4a below) between one or more ejector lock cut-outs (see “LCO” in figure 4a below), respectively.

    PNG
    media_image2.png
    305
    415
    media_image2.png
    Greyscale


Regarding claim 21, Plambech teaches wherein one or more of the cut-outs (see “C” in figure 4a above) and the cogs 219 have a substantially rectangular shape (figure 4).

Regarding claim 22, Plambech teaches wherein the one or more cut-outs (see “C” in figure 4a above) and the one or more cogs (see “C” in figure 4a above) comprises a portion (surface of element 219 is not a straight line and comprises a slope near element 213 and thus the slope portion can be construed to be inclined relative to the longitudinal axis and relative to an axis orthogonal to the longitudinal axis) that is inclined relative to the longitudinal axis and relative to an axis orthogonal to the longitudinal axis.

Regarding claim 24, Plabech teaches wherein the ejector (integrated structure formed by elements 310, 210, 230 and 220) comprises an ejector rod 210 configured with a substantially cylindrical portion (element 210 has a substantially cylindrical portion) with one or more chamfers (element 219 forms chamfers) about the longitudinal 

Regarding claim 25, Plambech teaches comprising a plunger rod 280; wherein the ejector (integrated structure formed by elements 310, 210, 230 and 220) comprises an ejector rod (rod formed by integrated structure formed by elements 230 and 220) which is spring-loaded (page 14, lines 6-8) by a spring ejector member 235; wherein the plunger rod 280 and the bore (hollow portion inside element 240, claim do not recite where bore is located so any bore could be used) are configured for longitudinal relative movement (page 12, lines 30-35).

Regarding claim 32, Plambech teaches wherein the ejector lock 231 is coupled to a resilient member 235 that biases the ejector lock 231 towards the second angular position (page 14, lines 6-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plambech (WO 2015/055640 A1).
Regarding claim 23, Plambech discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 20. Plambech further discloses wherein the ejector cogs (see “C” in figure 4a above) and lock cogs (see “LC” in figure 4a above) comprise an end portion (see “P” in figure 4a above) that is inclined (due to slope feature in element “P” in figure 4a, element “P” is construed as inclined) relative to the longitudinal axis at an angle. Plambech is silent regarding the specifics of an angle of less than 40 degrees or less than 30 degrees or less than 20 degrees relative to the orthogonal of longitudinal axis. The instant disclosure describes the parameter of the angle as being merely preferable, and does not describe the an angle of less than 40 degrees or less than 30 degrees or less than 20 degrees relative to the orthogonal of longitudinal axis as contributing any unexpected results to the system. As such, parameters such as an angle of less than 40 degrees or less than 30 degrees or less than 20 degrees relative to the orthogonal of longitudinal axis are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the angle of less than 40 degrees or less than 30 degrees or less than 20 degrees relative to the orthogonal of longitudinal axis would be dependent on the actual application of the auto injector and, thus would be a design choice based on the actual application.

Allowable Subject Matter
Claims 18, 26-31 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Plambech (WO 2015/055640 A1), fails to disclose wherein the ejector support face has a disc shape or an annular shape in combination with other claimed features of claim 18.
The closest prior art of record, Plambech (WO 2015/055640 A1), fails to disclose wherein the inner plunger part is retained in a bearing allowing rotation of the inner part while preventing a longitudinal movement, and wherein the outer plunger rod part is retained in an angular position relative to the housing in combination with other claimed limitations of claim 26.
Claim 27 being dependent on claim 26 is also indicated allowable.
The closest prior art of record, Plambech (WO 2015/055640 A1), is silent regarding wherein the ejector lock comprises an ejector lock guide pin configured to engage with a plunger rod track provided in the plunger rod, such that longitudinal movement of the plunger rod, at least over a predefined range, inflicts a turning of the ejector lock about the longitudinal axis in combination with other claimed features of claim 28.
Claims 29-31 being dependent on claim 28 are also indicated allowable.
The closest prior art of record, Plambech (WO 2015/055640 A1), fails to disclose a drive module with a motor and one or more transmission and gearing to couple to the motor to the inner plunger rod in combination with other claimed limitations of claim 33.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sorensen (WO 2014187812 A1), Sorensen (WO 2014187813 A1) and Sorensen et al. (WO 2015055642 A1) discloses the auto injector with the cartridge holder allowing insertion of the cartridge from distal end and including an inner plunger rod part and an outer plunger rod part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783